Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I in the reply filed on 11/30/2020 is acknowledged.

Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2020.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear whether the corrosion-resistant coating is a chromium nitride and an uppermost color layer, or the corrosion-resistant coating is a chromium nitride to understand the placement of an oleophobic layer, rendering the claim indefinite.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-14,17are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sukadhare et al (US 2016/0186307).
Sukadhare et al discloses a substrate, a chromium layer, a CrN, TiCrCN, CrCN, TiAlN (0010) on the claimed thickness (0011)

Claims 1-6, 9, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ION Tech (WO 2008/007165).
Ion Tech discloses a substrate, a chromium layer and thickness (0018), a CrC and thickness (0019), and TiCrCN (0027) used on cell phones (0054).

Claims 1-5, 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eerden et al (US 2009/0202790).
Eerden et al discloses a coated substrate like phones (0002) of a steel substrate, a chromium layer (0019), a CrN (0020), TiCrCN (0025) or  CrCN (0025).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sukadhare et al (US 2016/0186307) or ION Tech  (WO 2008/007165) or Eerden et al (US 2009/0202790) in view of Tsukihara et al (US 2016/0265098)
Sukadhare et al or ION Tech or Eerden et al disclose the claimed TiCrCN layer but the claimed proportions.
Tsukihara et al discloses the claimed proportions for a TiCrCN layer.
	Thus it would have been obvious to one of ordinary skill in the art to provide the TiCrCN layers of Sukadhare et al or ION Tech or Eerden et al with the claimed proportions, as these proportions are known in the coating art as shown by Tsukihara et al.

Claims 7, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Archene Turner whose new telephone number is (571) 272-1545. The examiner can normally be reached on Monday, Wednesday through Friday from 10:30 am. to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Please remember to include on the fax, the art unit 1784, serial number and Examiner’s name. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ARCHENE A TURNER/Primary Examiner, Art Unit 1784